                                                                                  0--'*
                                           AFFIDAVIT

Your Affiant, Keith A. Lewis, deposes and states:

   1.   Your Affiant is a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

        Explosives (“ATF”), United States Department of Justice, and has been so employed

        since March 2014. Prior to becoming a Special Agent with ATF, your Affiant was an

        Officer with the United States Secret Service from December 2010 through March 2014.

        Your Affiant has completed the Uniformed Police Training Program, the Federal

        Criminal Investigator Training Program and the ATF Special Agent Basic Training at the

        Federal Law Enforcement Training Center in Glynco, Georgia. Your Affiant has also

        completed the United States Secret Service Officer Basic Training Course in Beltsville,

        Maryland. In addition to the firearms, arson, and explosives related training received in

        these courses, your Affiant has also conducted and participated in numerous

        investigations involving firearms, firearms trafficking, and narcotics.

                                          PROBABLE CAUSE

                           A. E-Mail correspondence with Tiah Williams Jr.

   2. On or about November 19, 2019, a Law Enforcement Officer (LEO) in the state of Ohio,

        posted for sale, via the website “Armslist”, a personally owned FedArms, model AR10,

        .308 caliber rifle for $650.00.

   3. On November 19, 2019, the LEO was contacted by an individual, via e-mail, requesting

        to purchase the firearm. The e-mail address used to contact the LEO was

        “tiahwilliamsjr125@gmail.com”. The e-mail correspondence from November 19, 2019,

        is as follows:

           x   Tiahwilliamsjr125@gmail.com: “How many mags come with you gun?”

           x   LEO: “One magazine – MAG 25 round magazine.”
       x   Tiahwilliamsjr125@gmail.com: “Would you travel to me to sell I’m located in

           Maple hts I have cash in hand”

4. The e-mail correspondence between the LEO and “tiahwilliamsjr125@gmail.com” from

   November 20, 2019 is as follows:

       x   LEO: “Provided the exchange is made in a relatively public place, I could

           probably do that. What area of the city are you located at?”

       x   Tiahwilliamsjr125@gmail.com: “I’m located in Maple hts around libby Rd”

       x   Tiahwilliamsjr125@gmail.com : “I could meet you at the Walgreens on lee and

           Libby”

       x   LEO: “I could do that either Thursday or Friday afternoon or Saturday during the

           day. Did you need any more photos or did you need any additional information?”

       x   Tiahwilliamsjr125@gmail.com: “Saturday works best for me”

                                B. Identification of Tiah Williams Jr.

5. Based on the e-mail address “tiahwillaimsjr125@gmail.com”, the LEO conducted an

   open source (public records) search of Tiah Williams Jr. using the Cuyahoga County

   Clerk of Courts public records search. The LEO learned via the Clerk of Courts public

   records search, Williams Jr. is currently under felony indictment and has previously been

   convicted of Burglary. The LEO also learned Williams Jr. date of birth of January 25,

   1991 which coincides with the numerals “125” of Williams Jr. e-mail address.

6. On November 20, 2019, the LEO contacted your Affiant and reported the details of the

   LEO’s correspondence with Williams Jr.

7. Your Affiant further researched Williams Jr.’s criminal history and learned Williams Jr.

   (a black male, DOB: 1/25/91) is currently under felony indictment in Cuyahoga Common
   Pleas Court case number CR-19-642648-A for three counts of Drug Trafficking with

   firearm specifications (two counts felony of the 3rd degree, one felony of the 5th degree),

   three counts of Drug Possession with firearm specifications (two counts felony of the 3rd

   degree, one felony of the 5th degree), Having Weapons While Under Disability (felony

   of the 3rd degree), Improperly Handling Firearms in a Motor Vehicle (felony of the 4th

   degree), and Possessing Criminal Tools (felony of the 5th degree). Williams Jr. was

   arrested by the Maple Heights Police Department on August 1, 2019, and posted a

   personal bond on August 5, 2019.

8. Provided with the fact Williams Jr. requested to meet the LEO in Maple Heights, Ohio

   (the same city Williams Jr. was arrested in for his current felony indictment) furthered

   your Affiant’s belief Williams Jr. was in fact the same individual that contacted the LEO

   via e-mail on November 19, 2019 and November 20, 2019. The numerals “125” in

   Williams Jr.’s e-mail address, also corresponds with Williams Jr.’s date of birth of

   January 25, 1991.

9. Your Affiant further learned Williams Jr. is federally prohibited from possessing firearms

   due to a Burglary (felony of the 2nd degree) conviction in Cuyahoga County Common

   Pleas Court case number CR-11-554067-B (convicted November 21, 2011). Williams Jr.

   was sentenced to two years’ incarceration.

                   C. Continued e-mail correspondence with Williams JR.

10. The e-mail correspondence between the LEO and “tiahwilliamsjr125@gmail.com” from

   November 22, 2019 is as follows:

       x   LEO: “Are you still interested in the AR10? If so, let me know when you are

           available and I will send you my contact info.”
       x   Tiahwilliamsjr125@gmail.com: “Yes I’m still interested and I’ll be available all

           day tomorrow”

       x   LEO: “You can contact me via (216) XXX-XXXX.”

11. The cellular telephone number the LEO provided “tiahwilliamsjr125@gmail.com”, (216)

   XXX-XXXX, is under the control of an ATF Undercover (UC) Special Agent who

   assumed the identity of the LEO.

                 D. Undercover transaction of a firearm with Williams Jr.

12. During the morning hours of November 23, 2019, ATF Special Agent Janna Penfield

   conducted surveillance of two addresses associated with Williams Jr.; 4342 E 175th

   Street, Cleveland, Ohio and 5212 Catherine Street, Maple Heights, Ohio.

13. Upon arriving at 5212 Catherine Street, Maple Heights, Ohio, Special Agent Penfield

   observed a Ford F-150, bearing Ohio temporary license plate “J398814” parked in the

   driveway of the residence. A search of the Ohio temporary license plate “J398814” via

   the law enforcement database Ohio Law Enforcement Gateway (OHLEG) revealed the

   registered owner of the vehicle to be Williams Jr. at 5212 Catherine Street, Maple

   Heights, Ohio. The vehicle was purchased on November 7, 2019.

14. The e-mail correspondence between the LEO and “tiahwilliamsjr125@gmail.com” from

   November 23, 2019 is as follows:

       x   LEO: “What time do you want to meet?”

15. On November 23, 2019, the ATF UC received several text messages from Williams Jr.

   from (216) 319-5690:
       x   Williams Jr.: “Hi this is Tiah off Armslist about your AR10 sorry for the late

           response I think I’m coming down with the flu I’ve been trying to catch all

           morning but I’m available whenever you are.”

       x   ATF UC: “Cool I am out and about. I got the AR with me. I’ll let you kno when I

           am in the area should be in the next 45 min”

       x   Williams Jr.: “Ok cool I don’t have my ccw but I am over the age of 21 with a

           valid state of Ohio ID and I’m legally allowed to own fire arms”

       x   ATF UC: “Cool just bring th ID we all good”

       x   ATF UC: “And cash of course lol”

       x   Williams Jr.: “Ok cool”

       x   Williams Jr.: “Yes sir!”

16. ATF Special Agent Janna Penfield searched the phone number (216) 319-5690 via the

   law enforcement database Accurint. Special Agent Penfield learned the aforementioned

   phone number was registered to Tiah Williams at 5212 Catherine Street, Maple Heights,

   Ohio.

17. At approximately 12:52 p.m., the ATF UC called Williams Jr. at (216) 319-5690 and

   directed Williams Jr. to the Walgreen’s store located at 5264 Lee Road, Maple Heights,

   Ohio to conduct the firearm transaction. Williams Jr. agreed and stated he would be

   driving a Ford F-150.

18. NOTE: The ATF UC was in possession of an ATF issued “prop” firearm to conduct the

   transaction with Williams Jr. A “prop” firearm is an inoperable firearm for the safety of

   the ATF UC and arresting law enforcement personnel. The “prop” firearm the ATF UC
   was in possession of was a .308 caliber rifle, the firearm Williams Jr. believed he was

   purchasing.

19. At approximately 1:03 p.m., Williams Jr. arrived driving the aforementioned Ford F-150.

   The ATF UC directed Williams Jr. to park next to the ATF UC vehicle.

20. The ATF UC greeted Williams Jr. at the trunk of the ATF UC vehicle where the “prop”

   firearm was stored in a hard-sided case. Upon greeting the ATF UC, Williams Jr. handed

   the ATF UC $650.00 in United States Currency and his driver’s license. The ATF UC

   confirmed the driver license to be Williams Jr. Williams Jr. took the firearm out of the

   hard-sided case, and spent some time manipulating the “prop” firearm. Williams Jr. told

   the ATF UC “I’m actually about to trade it for an FN Five-seven (pistol)”. Williams Jr.

   asked the ATF UC if the hard-sided case was included with the purchase to which the

   ATF UC confirmed.

21. Williams Jr. and the ATF UC completed the transaction by shaking hands, and Williams

   Jr. took the “prop” firearm, which was placed back into the hard-sided case, to the

   passenger side of the aforementioned Ford F-150.

                       E. Arrest of Williams Jr. and custodial interview

22. Williams Jr. placed the “prop” firearm on the driver’s seat of the Ford F-150. At that

   time, ATF Special Agents and Task Force Officers arrived and took Williams Jr. into

   custody without incident.

23. Once Williams Jr. was secured in handcuffs and placed into an ATF vehicle, your Affiant

   introduced himself to Williams Jr. Your Affiant advised Williams Jr. of his Miranda

   Warnings to which Williams Jr. stated he understood.

24. Williams Jr. was asked if he was currently out on bond, to which Williams Jr. confirmed.

   Your Affiant asked Williams Jr. what he was out on bond for to which Williams Jr.
   replied “drug possession and firearms.” Your Affiant asked Williams Jr. if had any felony

   convictions to which Williams Jr. confirmed and further stated “F2. Burglary.” Williams

   stated he served two years in prison.

25. Williams Jr. stated he thought he was legally allowed to purchase the firearm by stating

   “I thought rifles and twelve gauges all you had to do was be eighteen to buy a firearm”.

   Your Affiant informed Williams Jr. his Burglary conviction as well as his current felony

   indictments prevented Williams Jr. from possessing firearms, to include rifles.

26. Williams Jr. was asked for consent to search the Ford F-150, to which Williams Jr.

   declined.

27. Williams Jr. was transported to the Cuyahoga County jail without incident.

                              F. Interstate Nexus Determination

28. On November 23, 2019, prior to the arrest of Williams Jr., ATF Interstate Nexus Expert

   Special Agent Gerrod Briggs examined the aforementioned “prop” firearm. Special

   Agent Briggs stated the “prop” firearm was manufactured outside of the state of Ohio.

   Special Agent Briggs further stated the “prop” firearm was manufactured in the state of

   New York or Alabama. Thus, the aforementioned firearm must have traveled in interstate

   commerce to be found in the state of Ohio.

                                    CONCLUSION

29. Based upon the above listed facts and circumstances, your Affiant believes and asserts

   that there is probable cause to believe on November 23, 2019, Williams Jr. did

   unlawfully, knowingly possess, a firearm affecting interstate commerce after having been

   convicted of a crime punishable by imprisonment for a term exceeding one year, in

   violation of Title 18, U.S.C., Section 922(g)(1). Williams Jr. was previously convicted of
